The case was disposed of by the Court of Appeals without opinion treating the questions, if any, presented on the record. It has been repeatedly ruled here that only questions treated by the Court of Appeals will be considered on review by certiorari. Cranford v. National Surety Corporation, 231 Ala. 636,166 So. 721; Rogers v. State, 223 Ala. 53, 134 So. 813; Jones v. State, 225 Ala. 398, 143 So. 837.
If the petitioner was not satisfied to have his case submitted on the record filed in the Court of Appeals, which — according to statements in brief — did not show a demand for trial by jury, if in fact such demand was made, he should have suggested to the Court of Appeals a diminution of the record, and applied for certiorari to the clerk of the trial court to send up a correct transcript of the bond on which such demand was indorsed.
The error of the clerk of the circuit court in the preparation of the transcript on appeal to the Court of Appeals is not reviewable on certiorari to this court.
Writ denied.
ANDERSON, C. J., and THOMAS and KNIGHT, JJ., concur.